Exhibit 10.13 AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT by and among SPEEDHAUL HOLDINGS, INC. GOLD HORSE INTERNATIONAL, INC. GLOBAL RISE INTERNATIONAL LIMITED INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LIMITED (“IMJM REAL ESTATE”) and SHAREHOLDERS OF IMJM REAL ESTATE (English Translation) This Amended and Restated Equity Pledge Agreement (hereinafter this “Agreement”) is dated June 29, 2007,and is entered into in Hohhot, China by and among Speedhaul Holdings, Inc. (OTCBB: SPEH) (“Speedhaul”), Gold Horse International, Inc. a company incorporated under the laws of the State of Nevada, the United States (“Gold Horse”), Global Rise International Limited, a limited liability company organized under the laws of the Cayman Islands and wholly-owned subsidiary of Gold Horse (“Global Rise” or “Pledgee”), Inner Mongolia Jin Ma Real Estate Development Company Limited, a limited liability company organized under the laws of the PRC (“IMJM Real Estate”), with a registered address at No 44, Tongdao Road, South, Hui Ming District, Hohhot City, Inner Mongolia, China 010030, and the shareholders of IMJM Real Estate (“Pledgors”). The parties to this Agreement are referred to collectively in this Agreement as the “Parties”. RECITALS A.Speedhaul is a public reporting corporation incorporated under the laws of the State of New Jersey, the United States. B.Gold Horse is a Nevada corporation and wholly-owned subsidiary of Speedhaul, pursuant to a share exchange agreement under which the shareholders of Gold Horse and their assignees acquired 97% of the issued and outstanding shares of Speedhaul (the “Transaction”). C.Global Rise is a wholly owned subsidiary of Gold Horse. D.IMJM Real Estate is a company incorporated in Inner Mongolia, China, and is engaged in hotel operation and management business (the “Business”); E.The Pledgors collectively own over 100% of the equity interests of IMJM Real Estate. F.Gold Horse and Jin Ma Real Estate had previously executed a Consulting Services Agreement dated August 31, 2006 (hereinafter “Consulting Services Agreement” or “Services Agreement”), based on which Jin Ma Real Estate shall pay consulting and service fees (hereinafter the “Consulting Services Fees” or “Services Fees”) to Global Rise for offering consulting and related services. H.In order to ensure that Jin Ma Real Estate would perform its obligations under the Consulting Services Agreement, and in order to provide an additional mechanism for Gold Horse to enforce its rights to collect the Consulting Services Fees from Jin Ma Real Estate, the Pledgors had executed a Pledge Agreement, dated August 31, 2006, under which the Pledgors had agreed to pledge all their equity interest in Jin Ma Real Estate as security for the performance of the obligations of Jin Ma Real Estate under the Consulting Services Agreement and the payment of Consulting Services Fees under such agreement. I.In connection with the Transaction, the parties wish to amend and restate the August 31, 2006 Pledge Agreement, which shall be amended and restated in its entirety in the form of this Agreement. NOW THEREFORE, Speedhaul, Pledgee, Jin Ma Real Estate and the Pledgors through mutual negotiations hereby enter into this Agreement based upon the following terms: 1.Definitions and Interpretation.Unless otherwise provided in this Agreement, the following terms shall have the following meanings: 1.1“Pledge” refers to the full content of Section 2 hereunder. 1.2“Equity Interest” refers to all the equity interest in Jin Ma Real Estate legally held by the Pledgors. 1.3“Term of Pledge” refers to the period provided for under Section 3.2 hereunder. 1.4“Event of Default” refers to any event in accordance with Section 7.1 hereunder. 1.5“Notice of Default” refers to the notice of default issued by Pledgee in accordance with this Agreement. 2.Pledge.The Pledgors agree to pledge their equity interests in Jin Ma Real Estate to Pledgee (“Pledged Collateral”) as a security for the obligations of Jin Ma Real Estate under the Consulting Services Agreement.Pledge under this Agreement refers to the rights owned by Pledgee, who shall be entitled to a priority in receiving payment by the evaluation or proceeds from the auction or sale of the equity interest pledged by the Pledgors to Pledgee. 3.Term of Pledge. 3.1The Pledge shall take effect as of the date when the Pledge of the equity interest under this Agreement is recorded in the Register of Shareholder of Jin Ma Real Estate.The term of the Pledge shall last until two (2) years after the obligations under the Consulting Services Agreement are fulfilled. 3.2During the term of the Pledge, Pledgee shall be entitled to vote, control, sell, or dispose of the pledged assets in accordance with this Agreement in the event that Pledgors do not perform their obligation under the Consulting Services Agreement and Jin Ma Real Estate fails to pay the Consulting Service Fees in accordance with the Consulting Services Agreement. 3.3During the term of the Pledge, Pledgee shall be entitled to collect any and all dividends declared or paid in connection with the equity interest. 4. Pledge Procedure and Registration 4.1The Pledge under this Agreement shall be recorded in the Register of Shareholders of Jin Ma Real Estate. The Pledgors shall, within 10 days after the date of this Agreement, initiate the registration procedures with Beijing Administration for Industry and Commerce concerning the Pledge. 5.Representation and Warranties of Pledgors. 5.1The Pledgors are the legal owners of the equity interest pledged. 5.2The Pledgors have not pledged the equity interest to any other party, and or the equity interest is not encumbered to any other person except for Pledgee. 6.Covenants of Pledgors. 6.1During the effective term of this Agreement, the Pledgors promise to Pledgee for its benefit that the Pledgors shall: 6.1.1Not transfer or assign the equity interest, create or permit to create any pledges which may have an adverse effect on the rights or benefits of Pledgee without prior written consent from Pledgee. 6.1.2Comply with and implement laws and regulations with respect to the pledge of rights; present to Pledgee the notices, orders or suggestions with respect to the Pledge issued or made by the competent authority within five (5) days upon receiving such notices, orders or suggestions; and comply with such notices, orders or suggestions; or object to the foregoing matters at the reasonable request of Pledgee or with consent from Pledgee. 6.1.3Timely notify Pledgee of any events or any received notices which may affect the Pledgor’s equity interest or any part of its right, and any events or any received notices which may change the Pledgor’s any warranty and obligation under this Agreement or affect the Pledgor’s performance of its obligations under this Agreement. 6.2The Pledgors agree that Pledgee’s right to the Pledge obtained from this Agreement shall not be suspended or inhibited by any legal procedure launched by the Pledgors or any successors of the Pledgors or any person authorized by the Pledgors or any such other person. 6.3The Pledgors promise to Pledgee that in order to protect or perfect the security for the payment of the Services Fees, the Pledgors shall execute in good faith and cause other parties who have interests in the Pledge to execute all the title certificates, contracts, and perform actions and cause other parties who have interests to take action, as required by Pledgee; and make access to exercise the rights and authorization vested in Pledgee under this Agreement. 6.4The Pledgors promise to Pledgee that they will execute all amendment documents (if applicable and necessary) in connection with any registration of the Pledge with Pledgee or its designated person (natural person or a legal entity), and provide the notice, order and decision to Pledgee as necessary, within a reasonable amount of time upon request. 6.5The Pledgors promise to Pledgee that they will comply with and perform all the guarantees, covenants, warranties, representations and conditions for the benefits of Pledgee. The Pledgors shall compensate all the losses suffered by Pledgee as a result of the Pledgors failing perform or fully perform their guarantees, covenants, warranties, representations and conditions. 7. Events Of Default. 7.1 The following events shall be regarded as the events of default: 7.1.1This Agreement is deemed illegal by a governing authority in the PRC, or the Pledgors are not capable of continuing to perform the obligations herein due to any reason except force majeure; 7.1.2Jin Ma Real Estate fails to make full payment of the Services Fees as scheduled under the Service Agreement; 7.1.3A Pledgor makes any materially false or misleading representations or warranties under Section 5 herein, and/or the Pledgor breaches any warranties under Section 5 herein; 7.1.4A Pledgor breaches the covenants under Section 6 herein; 7.1.5
